Name: 2004/731/EC: Council Decision of 26 July 2004 concerning the conclusion of the Agreement between the European Union and Bosnia and Herzegovina on security procedures for the exchange of classified information
 Type: Decision
 Subject Matter: information and information processing;  Europe;  international affairs;  information technology and data processing;  international security;  defence;  European construction
 Date Published: 2004-10-27; 2006-06-07

 27.10.2004 EN Official Journal of the European Union L 324/15 COUNCIL DECISION of 26 July 2004 concerning the conclusion of the Agreement between the European Union and Bosnia and Herzegovina on security procedures for the exchange of classified information (2004/731/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 24 and 38 thereof, Having regard to the recommendation from the Presidency, Whereas: (1) At its meeting on 27 and 28 November 2003, the Council decided to authorise the Presidency, assisted by the SG/HR, to open negotiations, in accordance with Articles 24 and 38 of the Treaty on European Union, with certain third States, in order for the European Union to conclude with each of them an Agreement on security procedures for the exchange of classified information. (2) Following this authorisation to open negotiations, the Presidency, assisted by the SG/HR, negotiated an Agreement with Bosnia and Herzegovina on security procedures for the exchange of classified information. (3) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Union and Bosnia and Herzegovina on security procedures for the exchange of classified information is hereby approved on behalf of the European Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person empowered to sign the Agreement in order to bind the European Union. Article 3 This Decision shall take effect on the date of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 26 July 2004. For the Council The President B. R. BOT AGREEMENT between Bosnia and Herzegovina and the European Union on security procedures for the exchange of classified information BOSNIA AND HERZEGOVINA, represented by the Ministry of Security of Bosnia and Herzegovina, of the one part, and THE EUROPEAN UNION, hereafter the EU, represented by the Presidency of the Council of the European Union, of the other part, hereinafter referred to as the Parties, CONSIDERING THAT Bosnia and Herzegovina and the EU share the objectives to strengthen their own security in all ways and to provide their citizens with a high level of safety within an area of security, CONSIDERING THAT Bosnia and Herzegovina and the EU agree that consultations and cooperation should be developed between them on questions of common interest relating to security, CONSIDERING THAT, in this context, a permanent need therefore exists to exchange classified information between Bosnia and Herzegovina and the EU, RECOGNISING THAT full and effective consultation and cooperation may require access to Bosnia and Herzegovina and EU classified information and material, as well as the exchange of classified information and related material between Bosnia and Herzegovina and the EU, CONSCIOUS THAT such access to and exchange of classified information and related material requires appropriate security measures, HAVE AGREED AS FOLLOWS: Article 1 In order to fulfill the objectives of strengthening the security of each of the Parties in all ways, this Agreement applies to classified information or material in any form either provided or exchanged between the Parties. Article 2 For the purposes of this Agreement, classified information shall mean any information (namely, knowledge that can be communicated in any form) or material determined to require protection against unauthorized disclosure and which has been so designated by a security classification (hereafter: classified information). Article 3 For the purposes of this Agreement, EU shall mean the Council of the European Union (hereafter: Council), the Secretary General/High Representative and the General Secretariat of the Council, and the Commission of the European Communities (hereafter European Commission). Article 4 Each Party shall: (a) protect and safeguard classified information subject to this Agreement provided or exchanged by the other Party; (b) ensure that classified information subject to this Agreement provided or exchanged keeps the security classification given to it by the providing Party. The receiving Party shall protect and safeguard the classified information according to the provisions set out in its own security regulations for information or material holding an equivalent security classification, as specified in the Security Arrangements to be established pursuant to Articles 11 and 12; (c) not use such classified information subject to this Agreement for purposes other than those established by the originator and those for which the information is provided or exchanged; (d) not disclose such classified information subject to this Agreement to third parties, or to any EU institution or entity not mentioned in Article 3, without the prior consent of the originator. Article 5 1. Classified information may be disclosed or released, in accordance with the principle of originator control, by one Party, the providing Party, to the other Party, the receiving Party. 2. For release to recipients other than the Parties to this Agreement, a decision on disclosure or release of classified information shall be made by the receiving Party following the consent of the providing Party, in accordance with the principle of originator control as defined in its security regulations. 3. In implementing paragraphs 1 and 2 above, no generic release shall be possible unless procedures are established and agreed between the Parties regarding certain categories of information, relevant to their operational requirements. Article 6 Each of the Parties, and entities thereof as defined in Article 3, shall have a security organisation and security programs, based upon such basic principles and minimum standards of security which shall be implemented in the security systems of the Parties to be established pursuant to Articles 11 and 12, to ensure that an equivalent level of protection is applied to classified information subject to this Agreement. Article 7 1. The Parties shall ensure that all persons who, in the conduct of their official duties require access, or whose duties or functions may afford access, to classified information provided or exchanged under this Agreement are appropriately security cleared before they are granted access to such information. 2. The security clearance procedures shall be designed to determine whether an individual can, taking into account his or her loyalty, trustworthiness and reliability, have access to classified information. Article 8 The Parties shall provide mutual assistance with regard to security of classified information subject to this Agreement and matters of common security interest. Reciprocal security consultations and inspections shall be conducted by the authorities as defined in Article 11 to assess the effectiveness of the Security Arrangements within their respective responsibility to be established pursuant to Articles 11 and 12. Article 9 1. For the purpose of this Agreement: (a) as regards the EU: all correspondence shall be sent to the Council at the following address: Council of the European Union Chief Registry Officer Rue de la Loi/Wetstraat, 175 B-1048 Brussels. All correspondence shall be forwarded by the Chief Registry Officer of the Council to the Member States and to the European Commission subject to paragraph 2; (b) as regards Bosnia and Herzegovina: all correspondence shall be addressed to the Chief Registry Officer of the Ministry of Foreign Affairs of Bosnia and Herzegovina and forwarded via the Mission of Bosnia and Herzegovina to the European Union, at the following address: Mission of Bosnia and Herzegovina to the European Union Registry Officer Rue Tenbosch/Tenboschstraat, 34 B-1000 Brussels. 2. Exceptionally, correspondence from one Party which is only accessible to specific competent officials, organs or services of that Party may, for operational reasons, be addressed and only be accessible to specific competent officials, organs or services of the other Party specifically designated as recipients, taking into account their competencies and according to the need to know principle. As far as the European Union is concerned, this correspondence shall be transmitted through the Chief Registry Officer of the Council. Article 10 The Secretary of the Ministry of Foreign Affairs of Bosnia and Herzegovina and the Secretaries-General of the Council and of the European Commission shall oversee the implementation of this Agreement. Article 11 In order to implement this Agreement: 1. The Ministry of Security, as a national security authority, under the direction and acting on behalf of the government of Bosnia and Herzegovina and under its authority, shall be responsible for developing security Arrangements for the protection and safeguarding of classified information provided to Bosnia and Herzegovina under this Agreement. 2. The General Secretariat of the Council Security Office (hereafter: GSC Security Office), under the direction and on behalf of the Secretary General of the Council, acting in the name of the Council and under its authority shall be responsible for developing security arrangements for the protection and safeguarding of classified information provided to the EU under the present Agreement. 3. The European Commission Security Directorate, acting in the name of the European Commission and under its authority, shall be responsible for developing security arrangements for the protection of classified information provided or exchanged under this Agreement within the European Commission and its premises. Article 12 The security arrangements to be established pursuant to Article 11 in agreement between the three Offices concerned shall lay down the standards of the reciprocal security protection for classified information subject to this Agreement. For the EU, these standards shall be subject to approval by the Council Security Committee. Article 13 The Authorities defined in Article 11 shall establish procedures to be followed in the case of proven or suspected compromise of classified information subject to this Agreement. Article 14 Prior to the provision of classified information subject to this Agreement between the Parties, the responsible security authorities defined in Article 11 must agree that the receiving Party is able to protect and safeguard the information subject to this Agreement in a way consistent with the arrangements to be established pursuant to Articles 11 and 12. Article 15 This Agreement shall in no way prevent the Parties from concluding other Agreements relating to the provision or exchange of classified information subject to this Agreement provided that they do not conflict with the provisions of this Agreement. Article 16 All differences between the EU and Bosnia and Herzegovina arising out of the interpretation or application of this Agreement shall be dealt with by negotiation between the Parties. Article 17 1. This Agreement shall enter into force on the first day of the first month after the Parties have notified each other of the completion of the internal procedures necessary for this purpose. 2. This Agreement may be reviewed for consideration of possible amendments at the request of either Party. 3. Any amendment to this Agreement shall only be made in writing and by common agreement of the Parties. It shall enter into force upon mutual notification as provided under paragraph 1. Article 18 This Agreement may be denounced by one Party by written notice of denunciation given to the other Party. Such denunciation shall take effect six months after receipt of notification by the other Party, but shall not affect obligations already contracted under the provisions of this Agreement. In particular, all classified information provided or exchanged pursuant to this Agreement shall continue to be protected in accordance with the provisions set forth herein. IN WITNESS WHEREOF the undersigned, respectively duly authorized, have signed this Agreement. Done at Brussels and Sarajevo, on 5 October 2004 in two copies each in the English language. For Bosnia and Herzegovina For the European Union